EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Wang, Reg. No. 63,360, on 2/14/2022.
Claim 9 has been amended as follows: 
9. (Currently Amended) A computer-implemented method comprising: 
decoding an instruction specifying an operation, the instruction comprising a first operand identifying a multiplier and a second operand identifying a multiplicand; 
performing, by fused multiply-add (FMA) execution circuitry, a multiplication with the multiplicand and multiplier using first multiplication circuitry to generate a result for multipliers and multiplicands falling within a first precision range, and performing a multiplication with the multiplicand and multiplier using second multiplication circuitry to generate the result for multipliers and multiplicands falling within a second precision range; and 
adding, by adder circuitry, the result to an accumulated value to generate a new accumulated value.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims are patent eligible under 35 U.S.C. 101.  A “fused multiply-add” circuit, as claimed in the independent claims, is a particular architecture wherein a multiply-add operation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182